Order directing payment of award modified by striking out the provision for the giving of a bond by committee of incompetent. As thus modified the order is affirmed, without costs. There is no statutory warrant for the giving of such a bond. The undisputed facts here show a duly appointed committee of the incompetent whose property was taken. The situation does not differ from the ease of a theretofore unknown owner whose identity was later established and the award directed to be paid accordingly. The order appealed from, based upon the undisputed facts, makes the necessary recitals and provisions for the protection of the comptroller against any possible claim for second payment. Kelly, P. J., Manning, Young, Kapper and Lazansky, JJ., concur.